ORDER
PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of two counts of robbery in violation of Section 569.020, RSMo 1994, one count of attempt to commit robbery in the first degree in violation of Section 564.011, RSMo 1994, and one count of armed criminal action in violation of Section 571.015, RSMo 1994. The trial court also found the Defendant to be a persistent offender, and sentenced him to two concurrent terms of fifteen years for the first degree robbery counts, a consecutive term of five years for attempted robbery, and a concurrent term of five years for armed criminal action, for a total prison term of twenty years.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).